Case: 1:17-cv-00101 Document #: 452-1 Filed: 10/24/19 Page 1 of 3 PageID #:13970




                            EXHIBIT A
Case: 1:17-cv-00101 Document #: 452-1 Filed: 10/24/19 Page 2 of 3 PageID #:13971




                                  Affidavit of Katherine Black

 1. I, Katherine Black, am not able to pay large costs taxable to me in the aftermath of this litigation.
 2. This Court already has all financial information about my income and other financial matters
     from discovery in the underlying case. I will not repeat it here to save space.
 3. Our huge legal bills have also been submitted to several courts, have been produced in discovery
     to Wrigley and Kerr in other cases, and produced to J. Wood of the NDIL. I can submit them
     here too if this Courts finds it useful.
 4. Last year, I spent half a year on an unpaid leave, and I did not receive salary for that half of the
     year.
 5. For the last two years, we were forced to maintain two households, which doubled our normal
     expenses. We were not able to rent out our house in Evanston because we did not know whether
     we would have to return to the US sooner due to the ongoing flurry of litigation.
 6. My family has been desperately fighting to prevent Wrigley, Dain, and Kerr from stealing
     whatever little assets remain in family trusts. The only chance for the family to prevent a
     complete defunding all of our family trusts is to continue to defend them in courts.
 7. In addition to seeking to defund our family trusts in the Denver Probate Court, Dain, Wrigley,
     and Kerr have been attacking me personally and my family members in several jurisdictions.
     We are forced to hire legal defense teams to defend ourselves personally, at a huge cost. This
     cost has consumed all of our disposable income.
 8. This year alone, my family paid over $700K in legal bills. We have $300K in legal debt
     outstanding.
 9. We have removed our retirement assets to pay these legal bills. There is no more money left
     outside the trusts, which are frozen, due to Dain’s, Wrigley’s, and Kerr’s misconduct.
 10. While our family is effectively bankrupt, Wrigley, Kerr, and Dain are playing this game at
     almost no cost to themselves, and therefore have no reason to stop. Dishonest lawyers like Mr.
     Mandell are profiteering from their scheme, providing them with free legal services, charging
     those costs to their real clients (the insurance company in Mr. Mandell’s case). As long as
     attorneys like Mr. Mandell are willing to engage in these activities, Dain, Wrigley, and Kerr
     will not settle this family litigation. We do not have an option of simply walking away because
     Dain, Wrigley, and Kerr have no reason to do so.
Case: 1:17-cv-00101 Document #: 452-1 Filed: 10/24/19 Page 3 of 3 PageID #:13972




 11. All of my personal disposable income goes to pay legal bills and the massive debt generated by
     those legal bills. There is no option of stopping because Wrigley, Dain, and Kerr are refusing
     to settle.
 12. I am not able to pay the thousands of dollars that Kerr is trying to tax on me. There is simply
     no money.




     Respectfully submitted,
     KATHERINE BLACK
     By: /s/ Katherine Black

     Katherine L. Black
     2829 Sheridan Place
     Evanston, IL 60201
     Telephone: (487) 407-9571
     Kate.litvak@gmail.com
     Pro se
